INVESTOR RELATIONS PRESENTATION Rodman & Renshaw Conference March 2011 This presentation contains forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events, performance and results of operations, and underlying assumptions and other statements that are other than statements of historical facts. These statements are subject to uncertainties and risks including, but not limited to, product and service demand and acceptance, changes in technology, economic conditions, the impact of competition and pricing, government regulation, and other risks contained in statements filed from time to time with the Securities and Exchange Commission. All such forward-looking statements, whether written or oral, and whether made by or on behalf of the company, are expressly qualified by the cautionary statements and any other cautionary statements which may accompany the forward-looking statements. In addition, the company disclaims any obligation to update any forward-looking statements to reflect events or circumstances after the date hereof. SAFE HARBOR STATEMENT 2 COMPANY OVERVIEW •China North East Petroleum (NYSE Amex: NEP) •NEP is an independent oil company that engages in oil drilling project management and the extraction of crude oil inprovenoilfields in Northern China. •A Pioneer in China’s Private Oil Exploration, Production & Services Industry •First Chinese non-state-owned oil company trading on the NYSE Amex •NEP operates over 295 producing oil wells within 4 proven oilfields in Northern China (as of 12/31/10) Stock Summary Current Price (March, 1) 52 week Range $4.75 - $10.09 Average Volume (3mths) Shares Outstanding 32.5MM Market Cap $165MM Fiscal Year End 31-Dec Financial Overview ($ in million) Q1-Q3: 2010 §RevenueUS$ 76.6 §Net IncomeUS$ 53.6 §RevenueUS$ 64.7 §Net IncomeUS$ (22.1)* *Loss due to the non-cash costs, including: impairment of oil properties, change in fair value of warrants, and loss on extinguishment of debt 3 3 •Uniquely positioned to benefit from China’s increasing domestic energy demands •Vertically integrated operator with oil drilling and oilfield services platform •Exclusive 20 year oil lease and extraction contract with PetroChina (PTR) to operate four oilfields in Jilin Oilfield •Acquisition of Durimu oilfield significantly expands market presence & establishes strong drilling platform for foreseeable future •No marketing costs: Guaranteed sales arrangement all produced crude oil •Highly scalable operations •Convenient and cost-effective to develop future oil wells •Strong cash flow to help fuel continuous growth cycle •Operations consistently >60% of revenues INVESTMENT HIGHLIGHTS 4 CHINA OILFIELDS MAP (Includes NEP’s Oilfield) 5 CURRENT OIL PRODUCTION: JILIN OILFIELD NEP granted 20-years lease and extraction contract from Petro China (PTR) •First 10 years, PTR receives 20% of oil produced by NEP as royalty •Second 10 years, PTR receives 40% of oil produced as royalty NEP hires outside drilling contractors NEP extracts oil and places oil into storage tanks NEP delivers oil, via truck (about 5 miles), to PTR NEP agrees to sell all of its extracted oil to PTR All the financial and production numbers are reported NET of royalties to PTR. 6 •STRONG CASH FLOW •Cash flow from operations consistently >60% of revenues •HIGHLY SCALABLE •~20 days from commencement of drilling to initial production •LOW RESERVE RISKS •Exploration was conducted by PTR to verify oil reserves •100% success rate to date (applying latest 3D seismic imaging technology) •NO MARKETING COST •PTR guarantees to purchase all oil NEP produced •MINIMAL ACCOUNTS RECEIVABLE RISK •PTR has never defaulted on payment to NEP 7 DRILLING OPPORTUNITY WITHIN NEP’s FOUR JILIN OILFIELDS As of the end of 2010, total number of current Producing wells is 295 The total number of suggested future wells is 380; total of 675 wells Proved Oil Bearing Area Geological Reserves 8 NEP acquired oil drilling and services company, Song Yuan Tiancheng Drilling Engineering Co. Ltd. ("Tiancheng") in late 2009 •Acquisition transformed NEP into a more diversified and integrated operator •Tiancheng is the largest of four PetroChina- licensed private drilling operators in NE China region •Vertical expansion enhances opportunities to secure new oilfield leases at more favorable terms, accelerate our drilling schedule and lower operating costs •Reduces company’s exposure to oil price volatility •Tiancheng has consistently generated solid financial results •Operating margins in mid-40% range •Net margin in mid-30% range •251 wells drilled since acquisition •Contributed $58 million in revenue since acquisition TIANCHENG OIL DRILLING& SERVICES BUSINESS 9 •8 rigs: Two 13,000 foot rig Three 9,800 foot rig Three 6,500 foot rig •Capacity to drill 200 wells annually •Current customers are PetroChina and other private oil producers •Typical contract depth of well drilling: 3,000 feet to 8,200 feet •Avg. # of days to drill new well*: 7-9 days •Avg. revenue per well drilled*: ~$230,000 •320 employees *based on a contract drilling depth of 5,900 feet TIANCHENG OIL DRILLING& SERVICES BUSINESS 10 January 2011: NEP announced acquisition of Shengyuan, an independent operator with exclusive oilfield exploration and drilling rights to the 175 sq. km Durimu oilfield in Inner Mongolia. Deal Terms: • Total consideration of US$43.4 million consisting of approximately USD$10.6 million in cash and 5.8 million shares of NEP restricted common stock in exchange for 100% ownership of Shengyuan. • 25 year exclusive exploration agreement (24 years remaining) with state-owned enterprise of the local government to drill in the Durimu oilfield Assets: • Three exploration wells • 24 years of exclusive drilling and exploration rights to a 175 square kilometer oilfield, called Durimu Reserves: • The proven oil reserve within this oilfield currently is approximately 1.55MM barrels, based on the 3 exploration wells* • Based on geologist study conducted by PetroChina, the Durimu oilfield has a geological reserve of approximately 77.5MM tons (approximately 573.5MM barrels); the recoverable reserve is approximately 25%, or 19.4MM tons (approximately 143.4MM barrels).This same survey estimated that the number of wells drilled in this oilfield could exceed 2,000. OILFIELD ACQUISITION 11 *Based on study conducted by independent worldwide petroleum consultant, Ralph E. Davis in accordance with generally accepted petroleum engineering and evaluation principles in conformity with SEC definitions and guidelines. Financing: • The Company expects to finance the cash portion of the purchase price agreements from cash on balance sheet Timing: • The Company expects to close the intended acquisition by the end of its 2011 first quarter. Operational plan upon closing: • Conduct further seismic tests in the oilfield to gather more geo-data, and begin drilling additional exploration wells to test productivity within the oilfield. • Company to utilize 2-3 in-house drilling rigs to conduct initial work; initial stage expected to last approximately 12-18 months. • Upon completion of first stage of testing, NEP to aggressively drill in Durimu and increase overall production. • Drilling in Durimu will be done while maintaining current production levels within four existing Jilin oilfields. OILFIELD ACQUISITION (cont’d) 12 13 Operational Performance 14 STRONG FINANCIAL PERFORMANCE 15 •Fiscal year 2010 earnings expects to report on March 15 •A earnings conference call will be held on the same date •Li Jingfu - CEO 40 Years Experience in Oil Industry Strong Knowledge and First-hand Experience in Oil Production and Operation •Chen Shaohui - CFO MBA, University of California Strong knowledge and experience in U.S. Capital Markets Experienced in US GAAP and Financial Reporting •Jiang Chao - Senior Vice President, Corporate Finance Master in Business and Finance, Surrey University UK Strong knowledge and experience in U.S. Capital Markets Experienced in Financial Reporting, Capital Raising and Investor Relations •Zhang Xiang - Chief Geological Engineer Over 20 years experience for PetroChina in geological exploration studies Specializes in researching and implementing the latest E&P technologies to oilfields One of most senior and respected geological engineers in Jilin oilfield •Liu Xiaoyu - Senior Geological Engineer Over 20 years oilfield technical and production management experience for PTR Specializes in geological data analysis and production planning MANAGEMENT TEAM 16 •Rule Edward - Chairman of the Board Strong Financial Knowledge and Experience Director of Hong Kong and Australian Companies Decades Experiences in China as Diplomat and Banker Business Savvy in Asian Culture •Tang Yau-Sing - Chairman of Audit Committee Formal Auditor Background Strong Financial Knowledge and Experience Fellow of Association of Chartered Certified Accountants in the U.K. and the Hong Kong Institute of Certified Public Accountants Member of the Institute of Chartered Accountants in England and Wales and the Taxation Institute of Hong Kong. •Hu Ruishi - Director 30 Years Experience in Oil Industry Strong Knowledge and First-hand Experience in Oil Production and Operation Director of multiple PetroChina Joint Venture Companies INDEPENDENT DIRECTORS 17 •Uniquely positioned to benefit from China’s increasing domestic energy demands •Vertically integrated operator with oil drilling and oilfield services platform •Exclusive 20 year oil lease and extraction contract with PetroChina (PTR) to operate four oilfields in Jilin Oilfield •Acquisition of Durimu oilfield significantly expands market presence & establishes strong drilling platform for foreseeable future •No marketing costs: Guaranteed sales arrangement all produced crude oil •Highly scalable operations •Convenient and cost-effective to develop future oil wells •Strong cash flow to help fuel continuous growth cycle •Operations consistently >60% of revenues INVESTMENT HIGHLIGHTS 18 For Further Information IR Department (909) 610 2212|info@cnepetroleum.com Bill Zima ICR Inc. (203) 682 8200|bill.zima@icrinc.com
